Citation Nr: 0302243	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  98-07 534	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a decision of February 2000, the Board granted service 
connection for chronic depression.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.  
At that same time, the Board remanded for additional 
development the issue of entitlement to an evaluation in 
excess of 30 percent for service-connected post-traumatic 
stress disorder.  As part of its remand, the Board instructed 
the RO to undertake any indicated development, and to assign 
an initial rating, for service-connected depression.  
However, a review of the file would appear to indicate that 
the RO has not yet assigned that initial rating.  
Accordingly, the attention of the RO is drawn to the need for 
the issuance of a rating action granting service connection 
and assigning an appropriate rating for chronic depression.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. § 1155 (2000); 
38 C.F.R. § 4.130 and Part 4, Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a decision of a Social Security Administration 
Administrative Law Judge dated in August 1994, it was noted 
that the veteran was to be awarded disability benefits based 
on severe musculoskeletal disorders, dysthymia and a 
personality disorder.  

VA outpatient treatment records covering the period from 
December 1994 to March 1997 show treatment during that time 
for the veteran's various physical and psychiatric problems.  
In correspondence of February 1997, the RO informed the 
veteran that they had been notified that his vocational 
rehabilitation program had been discontinued, due to the fact 
that he was considered unemployable as a result of his 
service-connected and nonservice-connected disabilities.

Following a Minnesota Multiphasic Personality Inventory 
conducted at the request of the VA in April 1997, it was 
noted that the veteran appeared to be suffering from 
debilitating emotional problems.  He was preoccupied with 
physical symptoms, and somewhat depressed, converting many of 
his emotional issues into physical complaints.  Reportedly, 
the veteran was an individual who experienced extreme 
difficulty in trusting authority figures, and who might have 
frequent run-ins with authority figures, such as the police 
and court system. 

On VA psychiatric examination in April 1997, the veteran 
exhibited both anxiety and tremulousness.  The veteran stated 
that, prior to beginning treatment with medication, he 
suffered from flashbacks "every night."  However, following 
his recent treatment with medication, he experienced 
flashbacks only twice a week.  The veteran appeared to be 
very depressed.  According to the veteran, he had been 
depressed for a period of 25 or more years, since his return 
from Vietnam.  

In the opinion of the examiner, the veteran's behavior and 
depressive symptomatology would make it difficult for him to 
maintain a concerted effort in pursuing many tasks.  
Moreover, the chronicity of his illness did not portend a 
favorable outcome.  The pertinent diagnoses noted were post-
traumatic stress disorder, and major depressive disorder, 
with a Global Assessment of Functioning Score of 38.  The 
examiner commented that he had treated inpatients that were 
less depressed than the veteran.  Further emphasized was that 
the veteran would likely experience grave difficulties 
functioning in any work environment. The examiner opined that 
the veteran's depression was sufficiently severe that it 
interfered with his cognition.  Were he to be subjected to 
any stress in a work environment, his cognitive capacities 
would most likely deteriorate.

During the course of VA outpatient treatment in early May 
1998, the veteran reported that he continued to experience 
his PTSD problem, which caused him to be depressed.  He was 
unable to tolerate pressure, and tended to isolate himself 
from others.  On mental status examination, the veteran 
showed evidence of depression and mild anxiety.  He denied 
both suicidal and homicidal ideation, but admitted to both 
nightmares and flashbacks of war.  He had no tolerance to 
pressure, as well as problems with low concentration.  He 
isolated himself, and had no desire to associate with other 
people.  Objectively, the veteran was alert and well 
oriented, with no evidence of any overt psychosis.  The 
pertinent diagnosis was post-traumatic stress disorder of 
delayed onset, with depression.

On VA psychiatric examination in August 1998, the veteran was 
described as adequately groomed, with good hygiene, and was 
social.  His psychomotor activity level was within normal 
limits, and his associative processes were tight, coherent, 
logical, and goal-directed at all times.  Tone of speech was 
viable, reflecting a full range of affect.  Mood and observed 
affect were depressed, as was his facial expression.  The 
veteran reported feeling chronically depressed all the time.  
While currently, the veteran felt worthless and fatigued, he 
was reportedly much better than he had been at previous 
times.  His medication had made quite a difference, in that 
he no longer felt suicidal, and his depression was not quite 
as painful as it had been in the past.  He denied any panic 
attacks, and likewise denied problems with obsessions, 
preoccupations, compulsions, rituals, or hallucinations.  
Repeated questioning elicited no evidence of any delusional 
activity.  He was oriented to day, date, place, and person, 
and both remote and recent memory were intact.  His general 
fund of information and abstraction ability were likewise 
intact.

Regarding the veteran's post-traumatic stress disorder, he 
stated that he dreamt of Vietnam at least twice a week, and 
that these dreams were distressing and frightening.  The 
veteran reportedly avoided crowds, because crowds triggered 
memories of Vietnam.  He suffered from a loss of memory for 
many important things, such as the friends who were with him 
in Vietnam.  He had lost interest in things which used to 
mean a lot to him, including various hobbies.  He was 
detached from everybody, and close to no one.  He stated that 
he experienced increased sleep latency of at least two hours 
a night.  He was irritable, easily angered, and 
hypervigilant, constantly on guard wherever he went.  The 
pertinent diagnoses were post-traumatic stress disorder; 
dysthymic disorder; and major depression in remission, with a 
Global Assessment of Functioning Score of 90, which is to 
say, minimal symptomatology.  According to the examiner, the 
veteran's symptom picture consisted of mild depression, as 
well as some difficulty falling asleep at night, and 
occasional nightmares.

VA outpatient treatment records covering the period from 
October 1998 to March 2000 show treatment during that time 
for various psychiatric problems.  During the course of 
outpatient treatment in late October 1998, the veteran 
complained of nightmares and flashbacks, as well as 
depression, but no suicidal or homicidal ideation.  According 
to the veteran, his medication helped with his depression.  
At the time of evaluation, the veteran was well oriented, 
with adequate judgment and insight, and no evidence of any 
overt psychosis.  The pertinent diagnosis was post-traumatic 
stress disorder/depression.  The GAF was 41.

In correspondence of March 2000, the RO requested that the 
veteran furnish additional information pertinent to his claim 
for an increased rating for post-traumatic stress disorder.  
The veteran was additionally informed that, though the Board 
had granted service connection for depression, they were 
deferring a rating necessary to implement that decision.

Following a Minnesota Multiphasic Personality Inventory 
conducted at the request of the VA in early June 2000, it was 
noted that the veteran suffered from probable panic attacks, 
as well as nightmares, and problems with sleep.  He was 
extremely concerned regarding his physical health, raising 
the question of some interaction between his physical well-
being and his emotional ill-health.  His focus on his 
physical symptoms exacerbated his depression, with the result 
that he might overreact to relatively minor situations, while 
ignoring problems of major significance.  He showed evidence 
of a difficult time dealing with authority figures, and was 
afraid of close personal relationships.  In summary, the 
veteran was described as a depressed and paranoid individual 
who was spending a great deal of energy avoiding people and 
social circumstances.  

On VA psychiatric examination in June 2000, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Reportedly, since the time of the veteran's 
traumatic experiences in Vietnam, he had suffered from 
recollections, which came in the form of recall during the 
day and nightmares at night.  According to the veteran, he 
experienced 2 to 3 nightmares per week.  He avoided crowds, 
as well as war movies and loud noises.  His symptoms included 
startle response, difficulty sleeping, difficulty 
concentrating, anxiety, depression, and irritability.

On mental status examination, the veteran was well groomed, 
and cooperative.  His eye contact was fair, and motor 
activity was normal.  Speech and thought processes were 
somewhat slow.  Affect was constricted, and mood was 
depressed.  He denied problems with hallucinations or 
delusions, and similarly denied paranoia, as well as suicidal 
and homicidal ideation.  From a cognitive standpoint, the 
veteran seemed to be having difficulty with concentration.  
Though his mentation was somewhat slow, the examiner found no 
evidence of any other cognitive deficits.  He was alert and 
well oriented, and when asked questions regarding basic 
knowledge, was able to give the correct answer.  He did, 
however, take some time to think of the answers to the 
questions asked.  The veteran was able to recall only 2 out 
of 3 objects after three minutes.  His insight and judgment 
were fair.  The pertinent diagnosis was post-traumatic stress 
disorder, with a Global Assessment of Functioning Score 
of 50.  When questioned, the veteran stated that the main 
reason he was disabled was his post-traumatic stress 
disorder, because he experienced difficulty concentrating, 
and could not stay on tasks.  He felt very overwhelmed, and 
anxious, and could neither handle nor cope with the pressures 
of working.  In the opinion of the examiner, a Global 
Assessment of Functioning Score of 50 was appropriate to the 
veteran's level of functioning.

During the course of VA outpatient treatment in June 2000, 
the veteran stated that his medication had been helping 
somewhat with his sleep and depression.  However, he still 
experienced problems with nightmares, and awakening at night.  
On mental status examination, his mood was cooperative.  His 
affect was somewhat dysphoric, but not suicidal, and his eye 
contact was good.  Speech was not spontaneous.  His thoughts 
were goal-directed, and that he exhibited somewhat less 
psychomotor agitation than on previous occasions.  The 
pertinent diagnoses were chronic post-traumatic stress 
disorder, and dysthymic disorder.  

At the time of a recent VA psychiatric examination in early 
September 2002, it was noted that the veteran's claims folder 
was available, and had been reviewed.  On mental status 
examination, the veteran displayed good grooming and hygiene.  
Psychomotor activity was within normal limits, and the 
veteran was cooperative.  Affect was full, and eye contact 
good.  Mood was euthymic, and speech was normal in rate and 
cadence.  Mental processes were logical and organized, and 
thought content devoid of internal stimulation or delusions.  
His insight and judgment were described as good, and the 
veteran was not considered a danger to himself or others.  
The pertinent diagnosis was post-traumatic stress disorder, 
with a Global Assessment of Functioning Score of 45, 
indicative of serious symptoms consistently impairing job 
performance or seriously disrupting personal life 
relationships.  

Following the examination, the examiner specifically 
commented regarding the schedular criteria for evaluation of 
service-connected psychiatric disabilities.  In his opinion, 
the veteran was able to endorse all elements of the schedular 
criteria for a 30 percent evaluation, in that he generally 
functioned well, with routine behavior, self-care and normal 
conversation.  The veteran additionally endorsed impairment 
resulting from a moderately depressed mood, some anxiety, 
weekly panic attacks, mild memory problems, and difficulty in 
falling asleep several times per week.  Regarding the degree 
to which the veteran was impaired by his post-traumatic 
stress disorder symptomatology, the examiner was of the 
opinion that the veteran was currently functioning at a 
Global Assessment of Functioning level of 45, which was in 
"full compliance and agreement" with what a VA psychiatrist 
had reported in her progress notes.  

Analysis

The veteran seeks an increased evaluation for service-
connected post-traumatic stress disorder.  In pertinent part, 
it is argued that the current manifestations of the veteran's 
service-connected post-traumatic stress disorder are more 
severe than presently evaluated, and productive of a degree 
of impairment sufficient to warrant the assignment of a 
100 percent schedular evaluation.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. Part 4 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

It is clear that, while for many years, the veteran has been 
in receipt of Social Security disability benefits, those 
benefits were awarded on the basis, of severe musculoskeletal 
disorders, dysthymia and a personality disorder, not for 
PTSD.  Moreover, while it is true that, over the course of 
the current appeal, the veteran has been described as 
suffering from rather significant depression, that depression 
constitutes a service-connected disability for which a rating 
has not yet been assigned.  Focusing primarily on post-
traumatic stress disorder symptomatology, the Board is 
confronted by a veteran who, as of the time of a VA 
psychiatric examination in August 1998, is well oriented, 
with an intact recent and remote memory, and associative 
processes which are tight, coherent, logical and goal-
directed.  

The Board concedes that, on VA psychiatric examination in 
June 2000, the veteran's thought processes were somewhat 
slow, and his affect constricted.  However, motor activity 
was described as normal, and the veteran denied not only 
hallucinations and delusions, but also paranoia, as well as 
suicidal and homicidal ideation.  Once again, he was alert 
and well oriented, and when asked questions regarding basic 
knowledge, able to give the correct answer.  Insight and 
judgment were described as fair, and a GAF Score of 50 was 
assigned.  

Of particular significance is the fact that, on VA 
psychiatric examination in September 2002, the veteran's 
psychomotor activity was within normal limits, and his affect 
full.  While his mood was somewhat euthymic, his speech was 
normal in rate and cadence, and his thought processes both 
logical and organized.  Insight and judgment were described 
as good, and there was no evidence of internal stimulation or 
delusions.  In the opinion of the examiner, the veteran met 
the schedular criteria for a 30 percent evaluation for 
service-connected post-traumatic stress disorder, having 
endorsed all elements of those criteria.  

The 30 percent evaluation currently in effect contemplates 
the presence of occupational and social impairment, with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  In order to warrant a 50 percent evaluation, there 
would need to be demonstrated occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, and Part 4, 
Code 9411 (2002).

As noted above, a recent VA examiner has commented that the 
veteran's post-traumatic stress disorder symptomatology 
"endorses all elements" of the schedular criteria for a 
30 percent evaluation.  That same examiner has specifically 
rejected application of the schedular requirements for all 
evaluations in excess of 30 percent.  Based on such findings, 
and following a full review of the record, the Board is of 
the opinion that the 30 percent evaluation currently in 
effect for the veteran's service-connected post-traumatic 
stress disorder is appropriate, and that an increased rating 
is not warranted.  Accordingly, the veteran's claim must be 
denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, during the course 
of a Supplemental Statement of the Case in October 2002, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

